 



EXHIBIT 10.1
EXECUTION COPY
SHARE PURCHASE AGREEMENT
THIS AGREEMENT dated for reference the 18th day of October, 2006.
BETWEEN:
MFC INDUSTRIAL HOLDINGS AG, (formerly FAHR Beteiligungen AG) a company organized
under the laws of the Federal Republic of Germany and registered with the
commercial register at the local court of Cologne under HRB 36688
(the “Vendor”)
- and -
STENDAL PULP HOLDING GMBH, a company organized under the laws of the Federal
Republic of Germany and registered with the commercial register at the local
court of Berlin-Charlottenburg under HRB 99095B
(the “Purchaser”)
WHEREAS the Vendor owns and wishes to sell and convey the Vendor’s Stendal
Interest to the Purchaser, and the Purchaser wishes to purchase and accept the
conveyance of the Vendor’s Stendal Interest free and clear of all Liens, except
as set out herein, upon the terms and conditions herein set forth.
NOW THEREFORE in consideration of the covenants, agreements, warranties and
payments herein set forth and provided for, the parties hereto respectively
covenant and agree as set forth below.
SECTION 1
INTERPRETATION
1.1 Definitions
In this Agreement, including the recitals and any schedules hereto, unless
otherwise stated or unless there is something in the subject matter or context
inconsistent therewith:

  (a)   “1933 Act” means the United States Securities Act of 1933, as amended;  
  (b)   “Agreement” means this agreement and includes any agreement amending
this agreement or any agreement or instrument which is supplemental or ancillary
thereof, and the expressions “above”, “below”, “herein”, “hereto”, “hereof” and
similar expressions refer to this Agreement;     (c)   “AIP” means Altmark
Industriepark AG, formerly called AIG Altmark-Industrie AG, a company organized
under the laws of the Federal Republic of Germany and registered with the local
court of Stendal under HRB 1630;     (d)   “Ancillary Stendal Rights” means any
rights and entitlements of the Vendor directly or indirectly relating to the
Stendal Pulp Mill, the Stendal Facility, Stendal, the Purchased Shares and/or
the Shareholder Loans, including, but not limited to:



--------------------------------------------------------------------------------



 



2



  (i)   all of the Vendor’s rights and entitlements vis-à-vis RWE, Mercer,
Thyssen Rheinstahl Technik GmbH, Thyssen Rheinstahl Technik-N GmbH, Kvaerner
plc. and AIP, in particular under and in connection with:

  (A)   the letter agreement dated April 6, 2001 and entered into by and among
RWE, AIP, Stendal, Mercer and Thyssen Rheinstahl Technik-N GmbH;     (B)   the
letter agreement dated July 23, 2002 and entered into by and among Mercer,
Stendal, RWE, Thyssen Rheinstahl Technik-N GmbH, Kvaerner plc. and AIP;     (C)
  the share transfer agreement dated August 13, 2002 (notarial deed no. 812/2002
of the notary Falk Ewald, Stendal) between the Vendor and AIP;     (D)   the
transfer agreement concerning shareholder loans dated August 23, 2002 between
the Vendor, AIP and Stendal;     (E)   the assignment agreement dated August 26,
2002 between Stendal, RWE and the Vendor assigning part of the Vendor’s claims
under a shareholder loan agreement; and     (F)   the shareholders’ resolution
and agreement dated August 20, 2002 (notarial deed no. 97/2002L of the notary
Dr. Gustav-Adolf Lange, Frankfurt/Main) by and among Stendal, Mercer, RWE,
Thyssen Rheinstahl Technik GmbH, Thyssen Rheinstahl Technik Projektgesellschaft
GmbH, AIP and the Vendor; and

  (ii)   all of the Vendor’s rights and claims against officers, directors and
employees of Stendal and its subsidiaries,

      and in each case including all of the Vendor’s right, title and interest
(including possession), expectancies (Anwartschaften), claims for surrender of
possession (Herausgabeansprüche) and claims for transfer of title
(Übertragungsansprüche);     (e)   “Balance” means the difference between the
Purchase Price and the KHD Share Value;     (f)   “Bank Debt” means any and all
debt owed by Stendal pursuant to the Stendal Facility;     (g)   “Broker/Dealer”
means the nationally recognized brokerage firm in Canada appointed by the
Purchaser, in consultation with the Vendor, to liquidate the KHD Shares;     (h)
  “Business Day” shall mean any day on which banks are open for business in
Vancouver;     (i)   “Certificate” means a written certificate of a matter or
matters of fact which, if required from a corporation, shall be made by a duly
authorized officer of such corporation;     (j)   “Closing” means the transfer
by the Vendor to the Purchaser of the Vendor’s Stendal Interest and the payment
by the Purchaser to the Vendor of the Purchase Price and the completion of all
matters incidental to the transactions as set out herein;



--------------------------------------------------------------------------------



 



3

  (k)   “Closing Date” means the date on which the Closing occurs, which shall
be within 3 Business Days after the later of the Effective Date or the date on
which all consents and approvals, which are necessary to complete the
transactions set out herein, have been obtained;     (l)   “Counsel” means any
barrister, solicitor or attorney or a firm thereof retained by the Vendor or
Purchaser, as the case may be;     (m)   “Direction Letter” means the
irrevocable direction from the Purchaser to the Broker/Dealer to sell the KHD
Shares on terms satisfactory to both the Purchaser and the Vendor;     (n)  
“Effective Date” means the date of this Agreement;     (o)   “KHD” means KHD
Humboldt Wedag International Ltd., formerly called MFC Bancorp Ltd., a company
continued under the laws of the Province of British Columbia, Canada, and its
successors;     (p)   “KHD Share Value” means €1,437,579.78;     (q)   “KHD
Shares” means 54,289 restricted shares of KHD registered in the name of Mercer;
    (r)   “Lien” means any mortgage, debenture, pledge, hypothec, lien, charge,
assignment by way of security, consignment, lease, hypothecation, security
interest or other security agreement, trust or arrangement having the effect of
security for the payment of any debt, liability or obligation;     (s)  
“Liquidation Period” means the period of time commencing on Closing and expiring
on the earlier of the date the KHD Shares are all sold or the last date set out
in the Direction Letter during which the Broker/Dealer is directed to sell the
KHD Shares;     (t)   “Mercer” means Mercer International Inc., a company
organized under the laws of the State of Washington, U.S.A., and its successors;
    (u)   “MFC Pledge” means the pledge by the Vendor of the Purchased Shares to
Stendal’s lenders under the Stendal Facility pursuant to the security agreements
related thereto;     (v)   “Notarized Transfer Agreement” means the form of
notarized transfer agreement to assign and transfer the Purchased Shares, the
Shareholder Loans and the Ancillary Stendal Rights from the Vendor to the
Purchaser substantially in the form of Schedule D hereto;     (w)   “Notary”
means the German notary officiating the notarization of the Notarized Transfer
Agreement;     (x)   “PIK Note” means a floating rate note in the principal
amount of the Balance executed by the Purchaser in favour of the Vendor in the
form attached hereto as Schedule A and subject to the terms and conditions
contained therein;     (y)   “Proceeds” means any and all proceeds received from
the Broker/Dealer’s sale of the KHD Shares, net of all commissions payable to
the Broker/Dealer, provided that if all of the KHD Shares are not sold in the
Liquidation Period, the term “Proceeds” shall also include the remainder of any
unsold KHD Shares;     (z)   “Purchase Price” means €8,166,000 payable as
prescribed in Section 2 hereof;



--------------------------------------------------------------------------------



 



4

  (aa)   “Purchaser Release” means the release and discharge to be provided by
the Purchaser, substantially in the form attached as Schedule C hereto;     (bb)
  “Purchased Shares” means three shares (Geschäftsanteile) in the respective
nominal amounts of €1,009,700, €27,360 and €12,940 of the share capital of
Stendal owned by the Vendor;     (cc)   “RWE” means RWE Industrie-Lösungen GmbH,
a company organized under the laws of the Federal Republic of Germany and
registered with the local court of Duisburg under HRB 179;     (dd)   “SEC”
means the U.S. Securities and Exchange Commission;     (ee)   “Shareholder
Approvals” means any and all approvals which are required pursuant to the
Shareholders’ Agreement or the Articles of Stendal in order to effect the
transactions set out herein;     (ff)   “Shareholder Loans” means all
indebtedness owed or owing by Stendal to the Vendor for advances/loans under
each of the following:

  (i)   a subordinated shareholder loan and release agreement (Vertrag über die
Gewährung eines nachrangigen Gesellschafterdarlehens nebst Forderungsverzicht)
dated August 26, 2002 and entered into by and between the Vendor and Stendal, in
the original principal amount of €3,890,290 plus all interest (accrued,
contingent or other) to the Time of Closing;     (ii)   a subordinated
shareholder loan and release agreement (Vertrag über die Gewährung eines
nachrangigen Gesellschafterdarlehens) dated July 31, 2006 and entered into by
and between the Vendor and Stendal, in the original principal amount of
€1,050,000 plus all interest (accrued, contingent or other) to the Time of
Closing; and     (iii)   a subordinated shareholder loan and release agreement
(Vertrag über die Gewährung eines nachrangigen Gesellschafterdarlehens) dated
September 27, 2005 and entered into by and between the Vendor and Stendal, in
the original principal amount of €1,050,000 plus all interest (accrued,
contingent or other) to the Time of Closing,

      and all rights, title and interest in and to the Stand-By Equity, plus all
interest (accrued, contingent or other) to the Time of Closing;     (gg)  
“Shareholders’ Agreement” means the shareholders’ agreement dated August 26,
2002, among Stendal, the Purchaser, RWE and the Vendor, pertaining to the
operation and administration of Stendal, notarial deed no. 117/2002L of the
notary Dr. Gustav-Adolf Lange, Frankfurt/Main;     (hh)   “Shareholders’
Undertaking Agreement” means the shareholders’ undertaking agreement
(Gesellschafter-Verpflichtungsvereinbarung) dated August 26, 2002 entered into
by and among the Vendor, the Purchaser, Stendal, Mercer, RWE, AIP and Bayerische
Hypo- und Vereinsbank AG;     (ii)   “Stand-By Equity” means the stand-by equity
provided by the Vendor pursuant to Section 2.6.3 of the Shareholders’
Undertaking Agreement;



--------------------------------------------------------------------------------



 



5

  (jj)   “Stendal” means Zellstoff Stendal GmbH, a company organized under the
laws of the Federal Republic of Germany and registered with the commercial
register at the local court of Stendal under HRB 2446;     (kk)   “Stendal
Facility” means the project financing facility agreement in the principal amount
of €827,950,000 dated August 26, 2002, made between Stendal and the lenders
party thereto as amended from time to time;     (ll)   “Stendal Pulp Mill” means
the kraft pulp mill owned by Stendal located near Stendal, Germany;     (mm)  
“Step-In Rights” means the step-in rights (Eintrittsrechte) granted by the
Vendor under an agreement on step-in rights (Vereinbarung eines
Eintrittsrechts), dated August 26, 2002 (notarial deed no. 119/2002L of the
notary Dr. Gustav-Adolf Lange, Frankfurt/Main), by and among RWE, the Purchaser,
the Vendor and Bayerische Hypo- und Vereinsbank AG (as agent);     (nn)   “Time
of Closing” means 4:00 p.m., German time, on the Closing Date when the Closing
of the purchase and sale herein provided for shall be completed;     (oo)  
“Undertaking Letter” means a letter of undertaking from the Purchaser’s Canadian
Counsel to the Vendor’s Canadian Counsel relating to the Proceeds in a form
satisfactory to each of them;     (pp)   “US Securities Law” means the 1933 Act,
all rules and regulations thereunder and all applicable securities laws, rules
and regulations of any state of the United States;     (qq)   “Vendor Release”
means the release and discharge to be provided by the Vendor, KHD, their
affiliates, and Mr. Michael Smith, substantially in the form attached as
Schedule B hereto; and     (rr)   “Vendor’s Stendal Interest” means all of the
Vendor’s rights, title and interest in and to Stendal, including, without
limitation, the Purchased Shares (together with all ancillary rights pertaining
to the Purchased Shares, such as the rights to any undistributed profits from
any prior periods and the rights to dividends for the entire current and future
fiscal years), the Shareholder Loans and the Ancillary Stendal Rights, provided
that the foregoing shall not include any interest in Stendal that the Vendor may
acquire after Closing from RWE or any permitted assignee or transferee of RWE.

1.2 Schedules and Exhibits
Appended hereto are the following schedules and exhibits, which are incorporated
into this Agreement by reference and are deemed to be part hereof:

             
 
  Schedule A   -   Form of PIK Note
 
  Schedule B   -   Form of Vendor Release
 
  Schedule C   -   Form of Purchaser Release
 
  Schedule D   -   Form of Notarized Transfer Agreement
 
           
 
  Exhibit 1   -   Shareholders’ Agreement Excerpt



--------------------------------------------------------------------------------



 



6

1.3 Currency
All references to currency in this Agreement are in Euros, unless otherwise
indicated herein. All payments contemplated herein shall be by certified cheque
or bank draft issued or such other transfer of immediately available funds as
may be acceptable to the parties hereto.
1.4 Extended Meanings
In this Agreement, words importing the singular number include the plural and
vice versa; words importing the masculine gender include the feminine and neuter
genders; and references to any statute shall extend to and include
orders-in-council or regulations passed under and pursuant thereto, of any
amendment or re-enactment of such statute, orders-in-council or regulations, or
any statute, order-in-council or regulations substantially in replacement
thereof.
1.5 Entire Agreement
This Agreement, along with the Schedules hereto, constitutes the entire
agreement between the parties hereto pertaining to the subject matter hereof and
supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, of the parties, including
the indicative term sheet dated September 12, 2006, as amended between the
Purchaser and the Vendor, and there are no warranties, representations or other
agreements between the parties in connection with the subject matter hereof,
except as specifically set forth herein. No amendment, supplement, modification,
waiver or termination of this Agreement shall be binding unless executed in
writing by the party to be bound thereby.
1.6 Headings
Section headings are not to be considered part of this Agreement and are
included solely for convenience of reference and are not intended to be full or
accurate descriptions of the contents thereof.
1.7 Successors and Assigns
All of the terms and provisions in this Agreement shall be binding upon and
shall enure to the benefit of the parties hereto and their respective successors
and assigns.
SECTION 2
PURCHASE OF VENDOR’S STENDAL INTEREST
2.1 Purchase of Vendor’s Stendal Interest
Subject to the terms and conditions hereof, the Vendor hereby sells to the
Purchaser and the Purchaser hereby purchases from the Vendor, and, at the Time
of Closing, the Vendor, subject to the payment of the Purchase Price as set
forth herein, shall assign and transfer to the Purchaser, and the Purchaser
shall accept assignment and transfer from the Vendor, the Vendor’s Stendal
Interest for the Purchase Price free and clear of all Liens other than the
Step-In Rights and the MFC Pledge, or a pledge of the Vendor’s Stendal Interest
substantially upon the same terms as the MFC Pledge to the same lenders under
the Stendal Facility.



--------------------------------------------------------------------------------



 



7

2.2 Allocation of Purchase Price
The parties hereto agree that the Purchase Price shall be allocated so that the
amount allocated to the Purchased Shares shall be the KHD Share Value and the
amount allocated collectively to the Ancillary Stendal Rights and the
Shareholder Loans shall be the Balance.
2.3 Payment of Purchase Price
The Purchaser shall satisfy payment of the Purchase Price exclusively by:

       (a)   depositing the KHD Shares with the Broker/Dealer for sale in
accordance with the Direction Letter immediately after Closing; and

       (b) executing the PIK Note in favour of, and delivering to, the Vendor at
the Time of Closing.
2.4 Deposit with Broker/Dealer
Subject to the Vendor transferring the Vendor’s Stendal Interest to the
Purchaser pursuant to the terms hereof, the Purchaser shall, immediately after
Closing, deposit the KHD Shares with the Broker/Dealer for sale at its
discretion in accordance with the Direction Letter and, promptly following the
expiration of the Liquidation Period, the Proceeds shall be delivered to the
Vendor’s Canadian Counsel pursuant to the terms of the Undertaking Letter. The
parties hereto acknowledge and agree that notwithstanding that the Proceeds may
be greater than or less than the KHD Share Value, under no circumstances shall
the consideration payable hereunder by the Purchaser to the Vendor for the
Vendor’s Stendal Interest be adjusted to take into account such difference, if
any, and for greater clarity under no circumstances shall the Purchaser’s
obligations to the Vendor pursuant to the PIK Note be adjusted in light of such
difference, if any.
2.5 Transfers
Subject to the terms and conditions hereof, on Closing, the Vendor shall assign
and transfer to the Purchaser, pursuant to the Notarized Transfer Agreement:

  (a)   the Purchased Shares;     (b)   the Shareholder Loans; and     (c)   the
Ancillary Stendal Rights.

2.6 Restrictions on Securities
The Vendor acknowledges and agrees that any M Shares (as defined in the PIK
Note) issued pursuant to the terms of the PIK Note are “restricted securities”
under US Securities Laws and hereby acknowledges and confirms the matters set
forth in Section 3.4 of the PIK Note.
2.7 Limited Liability
The Purchaser does not accept or assume, and shall not by this Agreement be
deemed to have accepted or assumed, any obligation or responsibility for the
payment of any debt, obligation, liability, claim or



--------------------------------------------------------------------------------



 



8

demand absolute or contingent, of whatsoever nature of or against the Vendor,
except for payment of the Purchase Price as provided for herein.
2.8 Purchase of Entire Interest
The parties hereto covenant and agree that this Agreement shall provide for the
purchase of all of the Vendor’s interest in Stendal at the Time of Closing,
whether same is owned as at the date hereof or to be acquired after the date
hereof (including interest accruing on the Shareholder Loans), and the Vendor
therefore covenants and agrees with the Purchaser that if prior to the Closing
Date it acquires any further interest in Stendal or rights to acquire any
interest in Stendal, in addition to the interests set forth in this Agreement,
then such additional interests in Stendal shall be part of the Vendor’s Stendal
Interest and shall be subject to the terms of this Agreement, and such interest
shall be delivered or such rights shall be transferred to the Purchaser at the
Time of Closing, without the payment of any additional or further consideration,
provided that the foregoing shall not include any interest in Stendal that the
Vendor may acquire after Closing from RWE or any permitted assignee or
transferee of RWE.
2.9 Procurement of Approvals
The parties acknowledge and agree that in order to carry-out the transactions
contemplated herein, among other things, it may be necessary to amend the
Shareholders’ Agreement and obtain from RWE the Shareholders Approvals (the
“Shareholders’ Agreement Amendments”). Each of the Purchaser and the Vendor
agrees to take all commercially reasonable steps to effect the Shareholder’s
Agreement Amendments and to procure the Shareholder Approvals.
2.10 Survival of Environmental Indemnity Provisions
The parties acknowledge that as a result of the Vendor selling the Purchased
Shares to the Purchaser as set out herein, the Vendor will cease to be a party
to the Shareholders’ Agreement as of the Time of Closing. Notwithstanding the
that the Vendor shall no longer be a party to the Shareholders’ Agreement after
the Time of Closing, the parties hereto agree that the Vendor’s obligations,
covenants, responsibilities, indemnities and agreements under paragraphs 2.5(c)
and 2.5(d) (the “Environmental Indemnity Provisions”) of the Shareholders’
Agreement, excerpts of which are set out in Exhibit 1 hereto, and all provisions
of the Shareholders’ Agreement necessary for the proper interpretation and
application of the Environmental Indemnity Provisions, are hereby incorporated
into this Agreement by reference and shall be effective and enforceable
hereunder against the Vendor until the date which is five (5) years after the
Closing Date. The parties hereby acknowledge and agree that with respect to this
subsection 2.10 and the Environmental Indemnity Provisions, the Purchaser is
contracting on both its own behalf and as trustee for RWE and Stendal (the
“Indemnity Beneficiaries”) and therefore all of the Vendor’s obligations,
covenants, responsibilities, indemnities and agreements under this Section 2.10
and the Environmental Indemnity Provisions shall also be directly and
independently enforceable by, and constitute direct and independent obligations
vis-à-vis, each of Stendal and RWE. The Purchaser hereby accepts these trusts
and will hold and enforce the obligations, covenants, responsibilities,
indemnities and agreements of the Vendor under this subsection 2.10 and the
Environmental Indemnity Provisions on behalf of the Indemnity Beneficiaries and
the Vendor acknowledges and agrees that the obligations, covenants,
responsibilities, indemnities and agreements granted by it under this subsection
2.10 and the Environmental Indemnity Provisions shall be enforceable by the
Purchaser both in its own right and as trustee on behalf of the Indemnity
Beneficiaries.



--------------------------------------------------------------------------------



 



9

2.11 Waiver of Rights to Stand-By Equity
The Vendor, subject to the Purchaser’s payment of the Purchase Price in the
manner set out herein, waives and disclaims any and all rights it may have under
Section 5.2 of the Shareholders’ Undertaking Agreement for the return of any
Stand-By Equity provided by the Vendor. This waiver and disclaimer shall be for
the benefit of, and shall be directly and independently enforceable by, each of
the Purchaser, Stendal, Mercer, RWE, AIP and Bayerische Hypo- und Vereinsbank AG
as well as any assignee or transferee under Section 9.2 of the Shareholders’
Undertaking Agreement.
2.12 No Effect on AIP/Stendal
The parties hereto acknowledge and agree that nothing in this Agreement shall
affect the rights, interests, obligations and/or commitments of AIP and/or
Stendal pursuant to (i) the Shareholder’ Undertaking Agreement, or any other
agreement entered into by AIP in connection with the Stendal Facility pursuant
to the security agreements relating thereto, and (ii) the existing lease and/or
rental arrangements between Stendal and AIP.
SECTION 3
REPRESENTATIONS AND WARRANTIES OF THE VENDOR
3.1 Representations and Warranties of the Vendor
To induce the Purchaser to enter into this Agreement and complete the
transactions contemplated hereby, the Vendor represents and warrants to and in
favour of the Purchaser now as provided in this Section 3. The Vendor confirms
that the Purchaser is relying upon the accuracy, truthfulness and correctness of
each of such representations and warranties, both as of the Effective Date and
as of the Closing Date in connection with the purchase of the Vendor’s Stendal
Interest and the completion of the other transactions hereunder.

  (a)   Due Incorporation: The Vendor has been duly incorporated and organized
pursuant to the laws of the Federal Republic of Germany and is in good standing
in filing all returns and notices required thereunder.     (b)   Authority and
Binding Obligations: The Vendor has good right, full power and absolute
authority to enter into this Agreement and to sell, assign and transfer the
Vendor’s Stendal Interest to the Purchaser in the manner contemplated herein and
to perform all of the Vendor’s obligations under this Agreement. The Vendor
shall have taken all necessary actions, steps and corporate and other
proceedings to approve or authorize, validly and effectively, the entering into,
and the execution, delivery and performance of this Agreement and the sale and
transfer of the Vendor’s Stendal Interest by the Vendor to the Purchaser and to
complete the transactions set out herein.     (c)   No Actions: There is no
suit, action, litigation, arbitration proceeding or governmental proceeding,
including appeals and applications for review, in progress or, to the Vendor’s
knowledge, threatened against or related to the Vendor’s Stendal Interest or
which would affect the Vendor’s ability to sell the Vendor’s Stendal Interest as
provided for in this Agreement.

3.2 Vendor’s Stendal Interest

  (a)   At the Time of Closing the Vendor will have good, marketable title or
ownership (as applicable)



--------------------------------------------------------------------------------



 



10

      of the Vendor’s Stendal Interest free of all mortgages, charges, liens,
pledges, claims, security interests and agreements and other encumbrances of
whatsoever nature other than the MFC Pledge, or a pledge of the Vendor’s Stendal
Interest substantially upon the same terms as the MFC Pledge to the same lenders
under the Stendal Facility, and the Step-In Rights, and no person, firm or
corporation has any agreement or option or right capable of becoming an
agreement or option for the purchase from the Vendor of any of such Vendor’s
Stendal Interest except as provided herein, and the Vendor has good right, full
power and absolute authority to sell and assign such Vendor’s Stendal Interest
to the Purchaser for the purpose and in the manner as provided in this
Agreement. The Purchased Shares are not and shall not be subject to any
shareholder, pooling, escrow or similar agreements, except as contemplated
herein.     (b)   The share capital relating to the Purchased Shares has been
duly authorized, validly issued and fully paid-in, no capital has been openly or
disguisedly repaid, and the Purchased Shares sold hereby represent the entire
share capital held by the Vendor in Stendal;     (c)   No consents of, filings
with or approval of any governmental or regulatory body or authority is required
by the Vendor for the sale and transfer of the Vendor’s Stendal Interest to the
Purchaser other than those presently held or obtained by the Vendor which are in
full force and effect.     (d)   The Vendor is not obligated to obtain the
written consent of any person to the transactions contemplated by this Agreement
other than from those persons from whom consent has, or prior to the Time of
Closing, will be obtained as contemplated herein.

3.3 Execution and Delivery of Agreement

  (a)   At the Time of Closing the execution and delivery of this Agreement by
the Vendor and the consummation of the transactions contemplated hereby do not
constitute a breach or a default under any agreement to which the Vendor is a
party or by which it is bound, other than as expressly set out herein.     (b)  
This Agreement has been duly executed and delivered by the Vendor. All documents
required hereunder to be executed and delivered by the Vendor shall have been
duly executed and delivered by the Vendor and this Agreement does and such
documents and instruments shall, constitute legal, valid and binding obligations
of the Vendor enforceable in accordance with its terms, subject to limitations
with respect to enforcement imposed by law in connection with bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally
and to the extent that equitable remedies such as specific performance and
injunction are only available in the discretion of the court from which they are
sought.



--------------------------------------------------------------------------------



 



11



3.4 Bankruptcy and Insolvency Matters
No action or proceeding has been commenced or filed by or against the Vendor or
which seeks or may lead to receivership, bankruptcy, a consumer proposal or any
other similar proceeding in respect of the Vendor, the adjustment, compromise or
composition of claims against the Vendor or the appointment of a trustee,
receiver, liquidator, custodian, or other similar officer for the Vendor or any
portion of its assets. No such action or proceeding has been authorized or is
being considered by or on behalf of the Vendor and no creditor or equity
security holder of the Vendor has, to the knowledge of the Vendor, threatened to
commence or advise that it may commence, any such action or proceeding.
3.5 Broker’s Fees
The Vendor has not incurred any obligation or liability, contingent or otherwise
for broker’s or finder’s fees in respect of the transaction herein provided for
which the Purchaser shall have any obligation and liability.
3.6 No Other Representations and Warranties; Exclusion of liability
The parties agree that the representation and warranties of this Section 3 are
the sole representations and warranties made in respect of the Vendor’s Stendal
Interest and that the Purchaser shall have no right, claim or entitlement of
whatever kind or nature with respect to any malperformance relating to the
Vendor’s Stendal Interest or any part thereof, except for a breach of the
representations and warranties expressly made in this Section 3, provided that,
as set forth in Section 2.7 hereto, no obligation or liability shall transfer to
the Purchaser as a result of any such malperformance.
SECTION 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
4.1 Representations and Warranties
To induce the Vendor to enter into this Agreement and complete the transactions
contemplated thereby, the Purchaser represents and warrants to and in favour of
the Vendor now as provided in this Section 4. The Purchaser confirms that the
Vendor is relying upon the accuracy, truthfulness and correctness of each of
such representations and warranties, both as of the Effective Date and as of the
Closing Date, in connection with the transactions hereunder.

  (a)   Due Incorporation: The Purchaser has been duly incorporated and
organized pursuant to the laws of the Federal Republic of Germany and is in good
standing in filing all returns and notices required thereunder.     (b)  
Authority and Binding Obligations: The Purchaser has good right, full power and
absolute authority to enter into this Agreement and to purchase the Vendor’s
Stendal Interest from the Vendor and to deliver the PIK Note in the manner
contemplated herein and to perform all of the Purchaser’s obligations under this
Agreement. The Purchaser shall have taken all necessary actions, steps and
corporate and other proceedings to approve or authorize, validly and
effectively, the entering into, and the execution, delivery and performance of
this Agreement, the purchase of the Vendor’s Stendal Interest by the Purchaser
from the Vendor, the execution and delivery of the PIK Note and the completion
of the transactions set out herein.



--------------------------------------------------------------------------------



 



12

  (c)   No Actions: There is no suit, action, litigation, arbitration proceeding
or governmental proceeding, including appeals and applications for review, in
progress or, to the Purchaser’s knowledge, threatened which would affect the
Purchaser’s ability to purchase the Vendor’s Stendal Interest, pay the Purchase
Price and deliver the PIK Note each as provided for in this Agreement.

4.2 Execution and Delivery of Agreement

  (a)   The execution and delivery of this Agreement by the Purchaser and the
consummation of the transactions contemplated hereby do not constitute a breach
or a default under any agreement to which the Purchaser is a party or by which
it is bound.     (b)   This Agreement has been duly executed and delivered by
the Purchaser. All documents required hereunder to be executed and delivered by
the Purchaser shall have been duly executed and delivered by the Purchaser and
this Agreement does and such documents and instruments shall, constitute legal,
valid and binding obligations of the Purchaser enforceable in accordance with
its terms, subject to limitations with respect to enforcement imposed by law in
connection with bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally and to the extent that equitable remedies such as
specific performance and injunction are only available in the discretion of the
court from which they are sought.

4.3 Bankruptcy and Insolvency Matters
No action or proceeding has been commenced or filed by or against the Purchaser
or which seeks or may lead to receivership, bankruptcy, a consumer proposal or
any other similar proceeding in respect of the Purchaser, the adjustment,
compromise or composition of claims against the Purchaser or the appointment of
a trustee, receiver, liquidator, custodian, or other similar officer for the
Purchaser or any portion of its assets. No such action or proceeding has been
authorized or is being considered by or on behalf of the Purchaser and no
creditor or equity security holder of the Purchaser has, to the knowledge of the
Purchaser, threatened to commence or advise that it may commence, any such
action or proceeding.
4.4 Broker’s Fees
The Purchaser has not incurred any obligation or liability, contingent or
otherwise for broker’s or finder’s fees in respect of the transaction herein
provided for which the Vendor shall have any obligation and liability.
4.5 No Other Representations and Warranties; Exclusion of liability
The parties agree that the representation and warranties of this Section 4 are
the sole representations and warranties made by the Purchaser with respect to
the subject matter hereof and that the Vendor shall have no right, claim or
entitlement of whatever kind or nature with respect to any malperformance
relating to any of the Purchase Price, the KHD Shares or the Proceeds or any
part thereof, except for a breach of the representations and warranties
expressly made in this Section 4, provided that no obligation or liability shall
transfer to the Vendor as a result of any such malperformance.



--------------------------------------------------------------------------------



 



13

SECTION 5
COMPLETION OF PURCHASE
5.1 Purchaser’s Conditions
The obligation of the Purchaser to complete the purchase of the Vendor’s Stendal
Interest contemplated herein, is subject to the fulfillment of each of the
following conditions precedent, unless waived in writing by the Purchaser, and
the Vendor shall use its best efforts to ensure that these conditions are
fulfilled on or before the Closing Date.

  (a)   Vendor’s Representations, Warranties and Covenants. At the Time of
Closing, the Vendor shall have executed, delivered and performed all agreements
and documents and complied with or performed all terms, covenants and agreements
on its part to be performed hereunder at or before the Closing Date; all
representations and warranties contained in Sections 3, shall be true at the
Time of Closing in all respects, with the same effect as if made on and as of
such date, and the Vendor shall deliver a Certificate executed as of the Time of
Closing certifying that all representations and warranties made by it herein are
true and correct in all respects as of such date and all terms, covenants and
agreements have been complied with or performed in all respects by the Vendor on
or before such date.     (b)   Approvals. At the Time of Closing, there shall
have been obtained the written consents or approvals, in form and substance
satisfactory to the Purchaser and Purchaser’s Counsel, acting reasonably, of any
governmental or regulatory agency or person whose consent to the transactions
contemplated hereby is required, including, without limitation, the Shareholder
Approvals, and all conditions imposed upon such consents shall have been
satisfied.     (c)   Corporate Proceedings. At the Time of Closing, all
necessary steps and corporate proceedings, as approved by Counsel for the
Purchaser, shall have been taken to permit the transfer of the Vendor’s Stendal
Interest to the Purchaser.     (d)   Closing Documents. The Vendor shall have
executed and delivered to the Purchaser all documents as the Purchaser or the
Purchaser’s Counsel may reasonably request for the purposes of effecting the
transfer and delivery of the Vendor’s Stendal Interest in accordance with the
terms of this Agreement.

If any such conditions shall not be fulfilled or waived in writing by the
Purchaser at or prior to the Time of Closing, the Purchaser may rescind this
Agreement by written notice to the Vendor and, in such event, the Purchaser and
the Vendor shall be released from all obligations hereunder. Any waiver of
conditions precedent by the Purchaser shall not affect any of the Purchaser’s
rights under this Agreement.
5.2 Vendor’s Conditions
The obligation of the Vendor to complete the sale of the Vendor’s Stendal
Interest contemplated herein, is subject to the fulfillment of the following
conditions precedent, unless waived in writing by the Vendor, and the Purchaser
shall use its best efforts to ensure that these conditions are fulfilled on or
before the Closing Date.

  (a)   Purchaser’s Representations, Warranties and Covenants. At the Time of
Closing, the Purchaser shall have executed, delivered and performed all
agreements and documents and complied with



--------------------------------------------------------------------------------



 



14

      or performed all terms, covenants and agreements on its part to be
performed hereunder at or before the Closing Date; all representations and
warranties contained in Sections 4, shall be true at the Time of Closing in all
respects, with the same effect as if made on and as of such date, and the
Purchaser shall deliver a Certificate executed as of the Time of Closing
certifying that all representations and warranties made by it herein are true
and correct in all respects as of such date and all terms, covenants and
agreements have been complied with or performed in all respects by the Purchaser
on or before such date.     (b)   Approvals. At the Time of Closing, there shall
have been obtained the written consents or approvals, in form and substance
satisfactory to the Vendor and the Vendor’s Counsel, acting reasonably, of any
governmental or regulatory agency or person whose consent to the transactions
contemplated hereby is required, including, without limitation, the Shareholder
Approvals, and all conditions imposed upon such consents shall have been
satisfied.     (c)   Closing Documents. The Purchaser shall have executed and
delivered to the Vendor all documents as the Vendor or the Vendor’s Counsel may
reasonably request for purposes of effecting the transactions set out herein.

If any such conditions shall not be fulfilled or waived in writing by the Vendor
at or prior to the Time of Closing, the Vendor may rescind this Agreement by
written notice to the Purchaser and, in such event, the Purchaser and the Vendor
shall be released from all obligations hereunder. Any waiver of conditions
precedent by the Vendor shall not affect any of the Vendor’s rights under this
Agreement.
5.3 Rescission and Termination

  (a)   Satisfaction of Conditions. All of the parties hereto covenant and agree
with the other parties hereto to use all reasonable efforts until the Closing
Date to take or refrain from taking any actions with the intent that the
conditions precedent, as set forth in Section 5 hereof, shall be satisfied and
all covenants and agreements herein made by them shall have been performed.    
(b)   Consequences of Rescission. In the event this Agreement is rescinded and
terminated pursuant to the provisions of subsection 5.1 or subsection 5.2
hereof, each party hereto shall be released from all obligations hereunder and
each party hereto shall take all reasonable actions to return the other parties
to the position relative to the Vendor’s Stendal Interest which such party
occupied prior to the execution hereof.

SECTION 6
SURVIVAL AND INDEMNIFICATION
6.1 Survival of Representations and Warranties
The representations and warranties set forth in Sections 3 and 4 hereto shall
survive the Closing and, notwithstanding the Closing and regardless of any
investigation by or on behalf of a party with respect thereto, shall continue in
full force and effect for the benefit of the party to whom the representation or
warranty was given for a period of two years from the effective date of this
Agreement. After such two year period, if no claim shall have been made
hereunder prior to the expiry of such period against a party hereto with respect
to any incorrectness in or breach of any representations or warranty contained
herein, or any non-fulfillment of any covenant or agreement on the part of a
party, the party making the representation or warranty in this Agreement shall
have no further liability hereunder with respect to any such representation or
warranty.



--------------------------------------------------------------------------------



 



15

6.2 Indemnity

  (a)   The Purchaser agrees to indemnify and save harmless the Vendor, and the
Vendor agrees to indemnify and save harmless the Purchaser, from and against all
losses, claims, actions, causes of action and liabilities, of any and all nature
whatsoever, which the other may suffer, sustain or incur or which may be
brought, made or asserted against the other as the result of any inaccuracy in
any representation and warranty made in this Agreement by the indemnifying
party, and/or which may be suffered or incurred as a result of, in respect of or
arising out of any nonfulfillment of any covenant or agreement on the part of
such indemnifying party, subject to the limitation that there shall be no
obligation to indemnify in respect of a claim not made in writing within two
(2) years of the Effective Date.

6.3 Cumulative Rights

  (a)   Each and every right, remedy and power granted to the Purchaser under
this Agreement or under any documents or instruments delivered pursuant to the
terms and conditions hereof, shall be cumulative and shall be in addition to any
other right, remedy or power herein or therein specifically granted or
hereinafter existing in equity or at law, or by virtue of statute or otherwise,
and every such right, remedy and power may be exercised by the Purchaser from
time to time concurrently or independently and as often and in such order as the
Purchaser may deem expedient.     (b)   Each and every right, remedy and power
granted to the Vendor under this Agreement or under any documents or instruments
delivered pursuant to the terms and conditions hereof, shall be cumulative and
shall be in addition to any other right, remedy or power herein or therein
specifically granted or hereinafter existing in equity at law, or by virtue of
statute or otherwise, and every such right, remedy and power may be exercised by
the Vendor from time to time concurrently or independently and as often and in
such order as the Vendor may deem expedient.

SECTION 7
CLOSING
7.1 Closing and Closing Date
The Closing of the sale and purchase herein contemplated shall take place on the
Closing Date or upon such earlier or later time and date as may be agreed upon
between the parties at the offices of Sangra Moller LLP in Vancouver, British
Columbia, or such other place as may be agreed upon between the parties,
provided that the Notarized Transfer Agreement shall be executed and delivered
by the parties before the Notary on the Closing Date at the offices of Cleary
Gottlieb Steen & Hamilton LLP in Frankfurt, Germany or such other place as may
be agreed upon between the parties.
7.2 Documents to be Delivered by the Purchaser
At or before the Time of Closing, the Purchaser shall execute and deliver, or
cause to be executed and delivered, to the Vendor’s Canadian Counsel, Clark
Wilson LLP, all documents, instruments and things which the Purchaser is to
deliver or to cause to be delivered pursuant to the provisions of this Agreement
including the following:

  (a)   the duly executed Purchaser Release;     (b)   the Certificate
contemplated by paragraph 5.2(a) hereto;



--------------------------------------------------------------------------------



 



16

  (c)   the Direction Letter;     (d)   an Undertaking Letter; and     (e)  
such further documents and assurances as the Vendor may reasonably require in
order to give effect to the provisions hereof.

7.3 Documents to be Delivered by the Vendor
At or before the Time of Closing, the Vendor shall execute and deliver, or cause
to be executed and delivered, to the Purchaser all documents, instruments and
things which the Vendor is to deliver or cause to be delivered pursuant to the
provisions of this Agreement, including the following:

  (a)   the duly executed Vendor Release;     (b)   the Certificate contemplated
by paragraph 5.1(a) hereto;     (c)   such further documents and assurances as
the Purchaser may reasonably require in order to give effect to the provisions
hereof, including all other necessary deeds, conveyances, bills of sale,
assurances, transfers, assignments, conveyancing documents, consents and
waivers, authorizations and instruments of transfer required to enable the
transfer of the Vendor’s Stendal Interest as herein contemplated.

7.4 Documents to be Delivered by the Vendor and the Purchaser
At or before the Time of Closing, the parties shall each execute and deliver, or
cause to be executed and delivered, all documents, instruments and things which
they are to jointly execute or deliver, or cause to be delivered, pursuant to
the provisions of this Agreement, including the following:

  (a)   the Notarized Transfer Agreement;     (b)   notice to the Notary of
satisfaction of all conditions set out herein and instructions to the Notary to
notify Stendal of the assignment and transfer of the Purchased Shares from the
Vendor to the Purchaser; and     (c)   the PIK Note executed in favour of the
Vendor.

SECTION 8
GENERAL
8.1 Expenses
Other than as set out herein, each party hereto shall be responsible for their
own costs and expenses incurred by such party in connection with the purchase
and sale of the Vendor’s Stendal Interest, the preparation of this Agreement and
all negotiations among the parties. Each party hereto shall bear and be
responsible for 50% of the notary costs and expenses in connection with the
transactions set out herein up to a maximum amount per party of €10,000 plus
applicable VAT.
8.2 Documents and Information Confidential
Until immediately after the Time of Closing, all documents and information
received by the Purchaser from the Vendor or vice versa, and their respective
Counsel, shall be treated by the Purchaser or the Vendor, as the case may be, as
confidential information and will not be disclosed to others except to its
Counsel, auditors and bankers, as may be required to obtain or in respect of the
Shareholder Approvals, as required by applicable law or with the consent of the
other party not to be unreasonably withheld.



--------------------------------------------------------------------------------



 



17

8.3 Time of the Essence
Time shall be of the essence of this Agreement.
8.4 Governing Law/Attornment
This Agreement shall be governed by, and construed in accordance with, the laws
of the Province of British Columbia, Canada excluding, however, the rules of
conflicts of law applicable therein, provided that the Notarized Transfer
Agreement shall be construed in accordance with the laws of the Federal Republic
of Germany. The parties hereto irrevocably submit and attorn to the
non-exclusive jurisdiction of the courts of British Columbia situated in the
City of Vancouver for all matters arising out of or in connection with this
Agreement.
8.5 Further Assurances
The Vendor and Purchaser will from time to time, on and after the Closing Date,
at the request of the Purchaser or the Vendor, as the case may be, execute and
deliver all such other additional instruments, notices, releases, acquittances
and other documents and shall do all such other acts and things as may be
reasonably necessary to carry out the terms and conditions of this Agreement in
accordance with their true intent.
8.6 Notices
Any notice required or permitted to be given by a party hereto to the other
shall be given in writing and addressed:

  (a)   if to the Vendor at:

MFC INDUSTRIAL HOLDINGS AG
c/o Suite 800 – 885 West Georgia Street
Vancouver, BC V6C 3H1
Attention: Virgil Hlus
Telephone: (604) 687-5700
Fax: (604) 687-6314

      with a copy for information purposes only to:

Dillenburger Strasse 69,
51105 Koln, Germany
Attn: Board of Directors

  (b)   if to the Purchaser at:

STENDAL PULP HOLDING GMBH
c/o Suite 2840, 650 West Georgia Street
Vancouver, BC V6B 4N8
Attention: Managing Director
Telephone: (604) 684-1099
Fax: (604) 684-1094



--------------------------------------------------------------------------------



 



18

      with a copy to:

SANGRA MOLLER LLP
Barristers and Solicitors
Suite 1000 Cathedral Place
925 West Georgia Street
Vancouver, BC V6C 3L2
Attention: H. S. Sangra
Telephone: (604) 662-8808
Fax: (604) 669-8803
Any such notice shall be delivered, or mailed by prepaid registered post. Any
notice delivered as aforesaid shall be deemed to have been received by the party
hereto to which it is so delivered at the time on the date of its being so
delivered. Any notice mailed as aforesaid shall be deemed to have been received
by the party hereto to which it is so mailed on the third business day next
following the time on the date of it being so mailed. Any party may change its
address for notice by giving notice to that effect.
8.7 Enurement
This Agreement shall enure to the benefit of the parties, their respective
heirs, successors and permitted assigns.
8.8 Severability
If any covenant, obligation or term of this Agreement is held to be invalid or
unenforceable, then the remainder of this Agreement will not be affected by the
invalid or unenforceable portion and this Agreement will be construed as though
it were executed without reference to the invalid or unenforceable portion of
this Agreement.
[Intentionally Blank]



--------------------------------------------------------------------------------



 



19

8.9 Counterparts
This Agreement may be executed in several counterparts and evidenced by a
facsimile copy of an original execution page bearing the signature of each party
hereto, each of which when so executed shall be deemed to be an original, and
such counterparts or facsimile copies thereof together shall comprise one and
the same instrument and, notwithstanding their date of execution, shall be
deemed to bear the date as of the date above written.
IN WITNESS WHEREOF the Vendor and the Purchaser have hereunto executed this
Agreement effective as of the date and year first above written.

                 
STENDAL PULP HOLDING GMBH
      MFC INDUSTRIAL HOLDINGS AG
 
               
Per:
  /s/ W. Ridder       Per:   /s/ K.J. Schweinshaupt /s/ Weinandy
 
               
 
  Authorized Signatory           Authorized Signatory



--------------------------------------------------------------------------------



 



 

SCHEDULE A
FORM OF PIK NOTE
FLOATING RATE NOTE
in the original principal amount of €6,728,420.22
issued by
STENDAL PULP HOLDING GMBH
in favour of
MFC INDUSTRIAL HOLDINGS AG
October 18, 2006
 
Sangra Moller llp



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

          ARTICLE 1. INTERPRETATION
 
 
       
1.1.
  Definitions   1
1.2.
  Invalidity, etc.   4
1.3.
  Headings, etc.   4
1.4.
  Governing Law   4
1.5.
  Attornment   4
1.6.
  Currency   4
1.7.
  Actions on Days Other Than Business Days   4
 
        ARTICLE 2. PAYMENTS
 
 
       
2.1.
  Interest   4
2.2.
  Payments Generally   5
 
        ARTICLE 3. PIK AND CALL
 
 
       
3.1.
  PIK and Call   5
3.2.
  Valuation of M Shares   5
3.3.
  Principal Amount of Mercer PIK and Call   5
3.4.
  Call Exercising Procedure   6
3.5.
  Restriction on M Shares   6
 
        ARTICLE 4. OPTIONAL CASH REDEMPTION
 
 
       
4.1.
  Optional Cash Redemption   8
4.2.
  Selection of Notes to Be Redeemed   9
4.3.
  Notice of Redemption   9
4.4.
  Effect of Notice of Redemption   9
4.5.
  Payment of Redemption Price   10
4.6.
  Notes Redeemed in Part   10
 
        ARTICLE 5. REPRESENTATIONS AND WARRANTIES
 
 
       
5.1.
  Representations and Warranties of the Borrower   10
5.2.
  Survival of Representations and Warranties   10
 
        ARTICLE 6. COVENANTS
 
 
       
6.1.
  Affirmative Covenants   11
6.2.
  Negative Covenants   11
 
        ARTICLE 7. EVENTS OF DEFAULT AND REMEDIES
 
 
       
7.1.
  Events of Default   12
7.2.
  Remedies Upon Default   13



--------------------------------------------------------------------------------



 



(ii) 

          ARTICLE 8. GENERAL
 
 
       
8.1.
  Splitting of Note   13
8.2.
  Amendment and Waiver   13
8.3.
  Persons Deemed Owners   13
8.4.
  Agent for Service   13
8.5.
  Notices   14
8.6.
  Time   15
8.7.
  No Adverse Interpretation of Other Agreements   15
8.8.
  No Recourse Against Others   15
8.9.
  No Liability   15
8.10.
  Assignment   15
8.11.
  Counterparts   15



--------------------------------------------------------------------------------



 



 

STENDAL PULP HOLDING GMBH
(Incorporated under the Federal Laws of Germany)
FLOATING RATE NOTE
Dated for Reference
October 18, 2006
          Stendal Pulp Holding GmbH, for value received, hereby acknowledges
itself indebted to and promises to pay to or to the order of MFC Industrial
Holdings AG:

  (a)   on:

  (i)   January 31, 2008, the principal sum of €5,562,420.22 (the “First
Amount”); and     (ii)   January 3, 2009, the principal sum of €1,166,000,

      in each case, or such earlier date as all or any part of the principal
amount hereof may become due in accordance with the provisions hereof, the
balance of the principal amount of this Note then outstanding, on presentation
and surrender of this Note to the Borrower at its address set out herein; and  
  (b)   interest on the principal amount of this Note outstanding from time to
time at the rate and times and in the manner set forth herein.

ARTICLE
INTERPRETATION
1.1. Definitions
For the purposes of this Note:
“1933 Act” means the United States Securities Act of 1933, as amended;
“Applicable Law” means, in respect of any Person, property, transaction or
event, all applicable laws, statutes, rules, by-laws and regulations, and all
applicable official directives, orders, judgments and decrees of Governmental
Bodies;
“Borrower” means Stendal Pulp Holding GmbH, a company incorporated under the
laws of the Federal Republic of Germany, and its successors;
“Business Day” means any day other than Saturday, Sunday or any statutory
holiday in Vancouver, British Columbia, Canada;
“Euribor” means:

  (1)   the applicable Screen Rate; or

  (2)   (if no Screen Rate is available for the interest period of this Note)
the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Holder or its agent



--------------------------------------------------------------------------------



 



A-2

      at its request quoted by the Reference Banks to leading banks in the
European interbank market,

as of a time specified by the Holder or its agent on the Quotation Day for the
offering of deposits in Euros for a period comparable to the interest period of
this Note;
“Event of Default” has the meaning attributed to such term in Section 7.1;
“Governmental Body” means any government, parliament, legislature, or any
regulatory authority, agency, commission or board of any government, parliament
or legislature, or any court or (without limitation to the foregoing) any other
law, regulation or rule-making entity, having or purporting to have jurisdiction
in the relevant circumstances, or any Person acting or purporting to act under
the authority of any of the foregoing (including, without limitation, any
arbitrator);
“Holder” means MFC Industrial Holdings AG, a company incorporated under the laws
of the Federal Republic of Germany, and its successors;
“Interest Rate” means the six month Euribor rate;
“Lien” means any mortgage, debenture, pledge, hypothec, lien, charge, assignment
by way of security, consignment, lease, hypothecation, security interest or
other security agreement, trust or arrangement having the effect of security for
the payment of any borrowed money or capital lease obligations;
“M Shares” means common shares in the capital stock of Mercer;
“Mercer” means Mercer International Inc., a company organized under the laws of
the State of Washington, U.S.A., and its successors;
“MFC Pledge” means the pledge by the Holder of the Purchased Shares to Stendal’s
lenders under the Stendal Facility pursuant to the security agreements related
thereto;
“Note” and/or “Notes” means, as the context requires, this note and any
replacement note or notes or substitute note or notes representing the
Obligations hereunder and all schedules attached hereto, in each case as they
may be amended, restated or replaced from time to time; the expressions
“hereof”, “herein”, “hereto”, “hereunder”, “hereby” and similar expressions
refer to this note as a whole and not to any particular article, section,
schedule, or other portion hereof;
“Obligations” means all indebtedness of the Borrower to the Holder hereunder;
“Permitted Encumbrances” means, Liens existing on the date hereof, including
without limitation the MFC Pledge and renewals, replacements, restatements and
amendments thereto from time to time;
“Person” means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative or Governmental Body;
“PIK Date” means each Scheduled Payment Date and December 29, 2006;



--------------------------------------------------------------------------------



 



A-3

“Principal Amount” means the principal amount of €6,728,420.22 owing by the
Borrower to Holder as evidenced by this Note, as such principal amount may
change from time to time in accordance with the terms of this Note;
“Purchase Agreement” means the purchase agreement dated October 18, 2006 entered
into between the Borrower and the Holder in connection with, among other things,
the purchase by the Borrower of the Vendor’s Stendal Interest;
“Purchased Shares” shall have the meaning ascribed thereto in the Purchase
Agreement;
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Target Days before the first day of that period, unless
market practice differs in the European interbank market for a currency, in
which case the Quotation Day for that currency will be determined by the Holder
or its agent in accordance with market practice in the European interbank market
(and if quotations would normally be given by leading banks in the European
interbank market on more than one day, the Quotation Day will be the last of
those days);
“Reference Banks” means the principal office in Munich of Bayerische Hypo-und
Vereinsbank AG and of the principal offices in Frankfurt am Main of Dresdner
Bank AG and Deutsche Bank AG;
“Scheduled Payment Date” means each of March 30, 2007, September 30, 2007,
January 31, 2008 and January 3, 2009;
“Screen Rate” means the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period displayed on the
appropriate page of the Telerate screen. If the agreed page is replaced or
service ceases to be available, the Holder or its agent may specify another page
or service displaying the appropriate rate after consultation with the Borrower;
“Stendal” means Zellstoff Stendal GmbH, a company duly organized under the laws
of the Federal Republic of Germany;
“Stendal Facility” means the project financing facility agreement in the
principal amount of €827,000,000 dated August 26, 2002, made between Stendal and
the lenders party thereto as amended from time to time;
“Stendal Mill” means the pulp mill located in Stendal, Germany;
“Target Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payments system is open for the settlement of
payments in Euros;
“US Securities Law” means the 1933 Act, all rules and regulations thereunder and
all applicable securities laws, rules and regulations of any state of the United
States; and
“Vendor’s Stendal Interest” shall have the meaning ascribed thereto in the
Purchase Agreement.



--------------------------------------------------------------------------------



 



A-4

1.2. Invalidity, etc.
            Each of the provisions contained in this Note is distinct and
severable and a declaration of invalidity, illegality or unenforceability of any
such provision or part thereof by a court of competent jurisdiction shall not
affect the validity or enforceability of any other provision hereof.
1.3. Headings, etc.
          The division of this Note into articles, sections and clauses, the
inclusion of a table of contents and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation hereof.
1.4. Governing Law
          This Note shall be governed by and construed in accordance with the
laws of British Columbia, and the federal laws of Canada applicable therein,
without giving effect to applicable principles of conflicts of law to the extent
that the application of the laws of another jurisdiction would be required
thereby.
1.5. Attornment
          The parties hereto irrevocably submit and attorn to the exclusive
jurisdiction of the courts of British Columbia situated in the City of Vancouver
for all matters arising out of or in connection with this Note.
1.6. Currency
          Unless specifically indicated otherwise, all monetary amounts in this
Note are stated in and will be paid in Euros.
1.7. Actions on Days Other Than Business Days
          Except as otherwise specifically provided herein, where any payment is
required to be made or any other action is required to be taken on a particular
day and such day is not a Business Day and, as a result, such payment cannot be
made or action cannot be taken on such day, then this Note shall be deemed to
provide that such payment shall be made or such action shall be taken on the
first Business Day after such day.
ARTICLE
PAYMENTS
2.1. Interest
          Interest shall accrue from the date hereof on the outstanding
Principal Amount of this Note or any Notes outstanding from time to time at a
rate per annum for each interest period equal to the Interest Rate. Such
interest shall accrue from day to day, shall be calculated on the basis of the
actual number of days elapsed and on the basis of a year of 365 days and shall
be payable by the Borrower to the Holder of the Notes in arrears on each
Scheduled Payment Date (or, if not a Business Day on the immediately following
Business Day) in accordance with Section 2.2.



--------------------------------------------------------------------------------



 



A-5

2.2. Payments Generally
          Subject to Article 3 hereto, all payments made pursuant to this Note
or any Notes (in respect of principal, interest or otherwise) shall be made by
the Borrower to the Holder by way of cheque, bank draft or wire transfer by or
on behalf of the Borrower to the account specified therefor in writing by the
Holder or as otherwise herein provided.
ARTICLE 3.
PIK AND CALL
3.1. PIK and Call
          On any PIK Date, subject to Section 3.3 hereto, Mercer may, at its
sole option and shall if so directed by the Borrower at its sole option (a
“Mercer PIK and Call”), deliver, or cause to be delivered, to the Holder M
Shares registered in the name of the Holder, and upon receipt of such M Shares
as herein provided the Holder hereby irrevocably transfers and assigns (without
any further action) to Mercer all of the Holder’s rights, title and interest
hereunder relating to that portion of the then outstanding Principal Amount
which is equal to the value of such M Shares (the “Assigned Principal”), as
determined pursuant to the method set out in Section 3.2 hereto, including
without limitation the right to be paid interest accruing on such Assigned
Principal as of the applicable PIK Date. Upon the issuance of any M Shares to
the Holder in connection with a particular Mercer PIK and Call, upon the request
of Mercer each of the Holder and the Borrower covenants to execute and deliver
such further documents and instruments as Mercer, in its sole discretion,
considers reasonably necessary to evidence the assignment from the Holder to
Mercer of all rights, title and interest in and to the applicable Assigned
Principal. The Holder acknowledges and agrees that the portion of the then
outstanding Principal Amount to be repaid to it by the Borrower on January 31,
2008 or January 3, 2009, as applicable, shall be reduced by the aggregate value
of the M Shares (the “Aggregate Assigned Principal”), as determined at the time
of each particular Mercer PIK and Call pursuant to the method set out in
Section 3.2 hereto, issued to the Holder pursuant to any and all Mercer PIK and
Calls which have been exercised by Mercer as of such date, and the Borrower
acknowledges and agrees that on January 31, 2008 or January 3, 2009, as
applicable, it shall be required to pay to Mercer, in place and instead of the
Holder, the Aggregate Assigned Principal, if any.
3.2. Valuation of M Shares
          The aggregate value of any M Shares paid to the Holder hereunder shall
be deemed to be the product of multiplying the number of M Shares delivered to
the Holder by the 20-trading day average closing price for M Shares, as listed
on the Nasdaq Global Market or, if the M Shares are not listed on the Nasdaq
Global Market, any other stock exchange or quotation system upon which M Shares
are listed or quoted (and, if they are delisted or not quoted thereon any
longer, other than for temporary trading halts, by the “fair market value” of an
M Share as determined by an independent nationally recognized investment banking
firm jointly selected in good faith by the Borrower and the Holder), where such
average is calculated using the trading day immediately preceding any particular
PIK Date as the last day of the 20-trading day period.
3.3. Principal Amount of Mercer PIK and Call
          If the Mercer PIK and Call is exercised:

  (a)   on or prior to January 31, 2008, the Assigned Principal in connection
therewith shall be equal to either: (i) the First Amount, minus the



--------------------------------------------------------------------------------



 



A-6

      aggregate value of all cash redemptions carried-out by the Borrower up to
the date of such exercise, or (ii) the then outstanding Principal Amount; and  
  (b)   after January 31, 2008, the Assigned Principal in connection therewith
shall be equal to the then outstanding Principal Amount,

and in connection with any such exercise of the Mercer PIK and Call, Mercer
shall issue to the Holder such number of M Shares as is necessary.
3.4. Call Exercising Procedure
          Where Mercer chooses to exercise a Mercer PIK and Call, it shall
deliver written notice thereof to both the Holder and the Borrower at least
seven (7) days prior to the applicable PIK Date. Each party hereto covenants not
to, and to cause each of its affiliates not to, take any actions or in any way
deal in the securities of Mercer in a manner which could reasonably be expected
to manipulate the market for or the valuation of the M Shares pursuant to the
method set out in Section 3.2 hereto. On the applicable PIK Date Mercer
covenants to allot, issue and register in the name of the Holder, the number of
M Shares set out in its notice to the Holder and the Borrower.
3.5. Restriction on M Shares
          The Holder acknowledges, represents, warrants and agrees with respect
to any M Shares to be issued to the Holder hereunder pursuant to a Mercer PIK
and Call, that:

  (a)   the Holder understands that the M Shares are “restricted securities”
under applicable US Securities Laws and the rules of the SEC provide in
substance that the Holder may dispose of the M Shares only pursuant to an
effective registration statement under the 1933 Act or an exemption therefrom,
and the Holder understands that Mercer has no obligation to register any of the
M Shares or to take action so as to permit sales pursuant to the 1933 Act.
Accordingly, the Holder understands that absent registration, under the rules of
the SEC, the Holder may be required to hold the M Shares or to transfer the M
Shares in “private placements” which are exempt from registration under the 1933
Act, in which event the transferee may acquire “restricted securities” subject
to the same limitations as in the hands of the Holder. As a consequence, the
Holder understands that it must bear the economic risks of the investment in the
M Shares. The Holder represents that it is familiar with Rule 144 promulgated
under the 1933 Act, as presently in effect, and understands the resale
limitations imposed thereby and by the 1933 Act. The Holder acknowledges that
Mercer has no obligation to register or qualify the M Shares for resale. The
Holder further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the M Shares, and on requirements relating to Mercer that are outside the
Holder’s control;     (b)   such shares are for the Holder’s own account, not as
nominee or agent, for investment purposes only and not with a view to any
resale, distribution or other disposition of the M Shares or any part thereof
and that the Holder has no



--------------------------------------------------------------------------------



 



A-7

      intention of selling, granting any participation in, or otherwise
distributing the M Shares in violation of the US Securities Law;     (c)   the
Holder does not presently have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person or to any third person, with respect to any of the M Shares;     (d)   if
it decides to offer, sell or otherwise transfer any of the M Shares, it will not
offer, sell or otherwise transfer any of such shares directly or indirectly,
unless;

  (i)   the sale is to Mercer;     (ii)   the sale is made outside the United
States in a transaction meeting the requirements of Rule 904 of Regulation S
under the 1933 Act and in compliance with applicable local laws and regulations;
    (iii)   the sale is made pursuant to the exemption from the registration
requirements under the 1933 Act provided by: (A) Rule 144A thereunder to a
person the seller reasonably believes is a “Qualified Institutional Buyer” (as
defined in such Rule) that is purchasing for its own account or for the account
of one or more Qualified Institutional Buyers and to whom notice is given that
the sale is being made in reliance upon Rule 144A; or (B) Rule 144 thereunder
and in accordance with any applicable state securities or “blue sky” laws;    
(iv)   the M Shares are sold in a transaction that does not require registration
under the 1933 Act or any applicable state laws and regulations governing the
offer and sale of securities; or     (v)   it has prior to such sale pursuant to
subsection 3.5(d)(iii)(B) or 3.5(d)(iv) furnished to Mercer an opinion of
counsel reasonably satisfactory to Mercer;

  (e)   the certificates representing the M Shares (and any certificates issued
in exchange or substitution for the M Shares) will bear a legend, among others,
in substantially the form as follows:         “THE SECURITIES REPRESENTED HEREBY
HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “U.S. SECURITIES ACT”) AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE
CORPORATION THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
ONLY (A) TO THE CORPORATION; (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH
RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT OR (C) IN ACCORDANCE WITH
THE EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY (I)
RULE 144A UNDER THE SECURITIES ACT OR (II) RULE 144 THEREUNDER, IF AVAILABLE,
AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS; OR (D) IN A
TRANSACTION



--------------------------------------------------------------------------------



 



A-8

      THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND, IN THE CASE OF PARAGRAPH (C) (II) OR (D),
THE SELLER FURNISHES TO THE CORPORATION AN OPINION OF COUNSEL OF RECOGNIZED
STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE CORPORATION TO SUCH EFFECT.
DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE GOOD DELIVERY IN SETTLEMENT OF
TRANSACTIONS ON STOCK EXCHANGES IN CANADA. PROVIDED THAT THESE SECURITIES ARE
BEING SOLD IN COMPLIANCE WITH RULE 904 OF REGULATIONS S, A NEW CERTIFICATE
BEARING NO LEGEND MAY BE OBTAINED FROM THE CORPORATION’S REGISTRAR AND TRANSFER
AGENT, UPON DELIVERY OF THIS CERTIFICATE AND A DULY EXECUTED DECLARATION, IN A
FORM SATISFACTORY TO THE CORPORATION’S REGISTRAR AND TRANSFER AGENT AND THE
CORPORATION, TO THE EFFECT THAT SUCH SALE IS BEING MADE IN ACCORDANCE WITH RULE
904 OF REGULATION S UNDER THE U.S. SECURITIES ACT.”     (f)   the Holder
consents to Mercer making a notation on its records or giving instructions to
Mercer’s transfer agents in order to implement the restrictions on transfer set
forth and described herein;     (g)   the Holder has no intention to distribute,
and shall not transfer, either directly or indirectly any of the M Shares to any
person within the United States or to U.S. persons, as defined in Regulation S
except pursuant to an effective registration statement under the 1933 Act, or an
exemption therefrom;     (h)   the Holder understands that the M Shares may be
restricted and subject to statutory “hold periods” under the securities laws of
the Provinces of Canada;     (i)   no securities prospectus (Wertpapierprospekt)
under the German Securities Prospectus Act (Wertpapierprospektgesetz) has been,
or will be, prepared by the Borrower or Mercer in connection with the issuance
of any M Shares to the Holder, and the Holder may offer any M Shares acquired by
it pursuant to a Mercer PIK and Call only in full compliance with German
securities laws (including the German Securities Prospectus Act); and     (j)  
the Holder will comply with all relevant securities law restrictions and
provisions of countries in which it sells any M Shares acquired by it pursuant
to a Mercer PIK and Call or in which it conducts any selling or other measures
aimed at the sale of such M Shares.

ARTICLE 4.
OPTIONAL CASH REDEMPTION
4.1. Optional Cash Redemption
          The Borrower shall have an option to redeem the Notes in whole or in
part at any time (provided that any partial redemption of such Notes shall be in
a minimum amount of €1,000,000 and



--------------------------------------------------------------------------------



 



A-9

integral multiples thereof) upon notice pursuant to Section 4.3 hereof, at 100%
of the principal amount of the Notes, or part thereof to be redeemed, together
with accrued interest, if any, up to, but not including, the redemption date.
          Any redemption pursuant to this Section 4.1 shall be made in
accordance with the provisions of Section 4.2 through 4.6 hereof.
4.2. Selection of Notes to Be Redeemed
          If fewer than all the Notes are to be redeemed at any time, the
Borrower shall select the Notes to be redeemed on a pro rata basis. The Borrower
shall promptly notify the Holder in writing of the Notes selected for redemption
and, in the case of any Note selected for partial redemption, the principal
amount thereof to be redeemed. Provisions of this Note that apply to redemption
of this Note also apply to replacement Notes and portions of Notes called for
redemption.
4.3. Notice of Redemption
          At least ten (10) Business Days before a redemption date, the Borrower
shall fax or deliver by hand, a notice of redemption to the Holder at the
address/fax number of the Holder set forth in Section 8.4 herein.
          The notice shall identify the Notes to be redeemed and shall state:
          (a) the redemption date;
          (b) the redemption price;
          (c) the principal amount of the Notes to be redeemed;
          (d) if any Note is being redeemed in part, the portion of the
principal amount of such Note to be redeemed and that, after the redemption date
upon surrender of such Note, a new Note or Notes in principal amount equal to
the unredeemed portion shall be issued upon cancellation of the original Note;
          (e) that Notes called for redemption must be presented and surrendered
to the Borrower to collect the redemption price;
          (f) that, unless the Borrower defaults in making such redemption
payment, interest on Notes called for redemption ceases to accrue on and after
the redemption date; and
          (g) the paragraph of this Note pursuant to which the Notes called for
redemption are being redeemed.
4.4. Effect of Notice of Redemption
          Once notice of redemption is transmitted in accordance with
Section 4.3 hereof, Notes called for redemption become irrevocably due and
payable on the redemption date at the redemption price.



--------------------------------------------------------------------------------



 



A-10

4.5. Payment of Redemption Price
          Prior to 11:00 a.m., Vancouver time, on the redemption date, the
Borrower shall make available for payment, as herein provided, in immediately
available funds sufficient to pay the redemption price of, and accrued interest
on, all Notes to be redeemed on that date in exchange for the Notes to be so
redeemed.
          If the Borrower complies with the provisions of the preceding
paragraph, on and after the redemption date, interest shall cease to accrue on
the Notes or the portions of Notes called for redemption. If any Note called for
redemption shall not be so paid upon surrender for redemption because of the
failure of the Borrower to comply with the preceding paragraph, interest shall
be paid on the unpaid principal, from the redemption date until such principal
is paid, and to the extent lawful on any interest not paid on such unpaid
principal, in each case at the rate provided in the Notes.
4.6. Notes Redeemed in Part
          Upon surrender of a Note that is redeemed in part, the Borrower shall
issue a new Note equal in principal amount to the unredeemed portion of the Note
surrendered and pay the required redemption amount to CW (as hereinafter
defined) in trust for the Holder.
ARTICLE 5.
REPRESENTATIONS AND WARRANTIES
5.1. Representations and Warranties of the Borrower
          The Borrower represents and warrants to Holder as follows:
5.1.1. Incorporation and Status. The Borrower is duly incorporated and validly
existing under the laws of its jurisdiction of incorporation;
5.1.2. Power and Capacity. The Borrower has the corporate power and capacity to
enter into and perform its obligations under this Note;
5.1.3. Due Authorization. The Borrower has taken all necessary corporate action
to authorize the execution, delivery and performance of this Note; and
5.1.4. Enforceability. This Note constitutes, or upon execution and delivery
will constitute, valid and binding obligations of the Borrower enforceable
against it in accordance with their terms subject to any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors
rights generally, and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
5.2. Survival of Representations and Warranties
          The representations and warranties made in this Note shall survive the
execution and delivery of this Note.



--------------------------------------------------------------------------------



 



A-11

ARTICLE 6.
COVENANTS
6.1. Affirmative Covenants
          So long as any Obligations remain outstanding, the Borrower covenants
and agrees to and in favour of the Holder that:
6.1.1. Punctual Payment. The Borrower shall pay or cause to be paid all
Obligations falling due hereunder on the dates and in the manner specified
herein;
6.1.2. Existence. The Borrower shall do or cause to be done all things necessary
or desirable to maintain its corporate existence in its present jurisdiction of
incorporation and to maintain its corporate power and capacity to own its
properties and assets;
6.1.3. Sale of Stendal Mill. In the event that the Borrower sells or disposes of
greater than 10% of its interest in the Stendal Mill (other than to its or
Mercer’s affiliates or pursuant to an internal reorganization) to third parties,
the Borrower shall repay or cause the purchaser of such interest to repay, as
applicable, the then outstanding Principal Amount, and all interest accrued
thereon, within ten (10) Business Days of such sale or disposition;
6.1.4. Equity Issue by Mercer. In the event that Mercer completes one or more
equity issue (including equity warrants or convertible securities) other than an
equity issue: (a) resulting from the exercise of options, (b) resulting from the
grant of restricted stock under Mercer’s stock incentive plans, (c) relating to
an in kind payment for the purchase of assets, or (d) used to fund a conversion
of Mercer’s outstanding convertible notes or the conversion of Mercer’s
outstanding convertible notes, resulting in aggregate net proceeds of greater
than US$20,000,000, the Borrower shall repay the then outstanding Principal
Amount in cash, and all interest accrued thereon, within ten (10) Business Days
of such equity issue; and
6.1.5. New Debt Issued by the Borrower. If the Borrower incurs any debts for
borrowed money in connection with the Stendal Mill in an aggregate amount
greater than €15,000,000, it shall repay the then outstanding Principal Amount
and all interest accrued thereon, within ten (10) Business Days thereof.
6.2. Negative Covenants
          So long as any Obligations remain outstanding, the Borrower covenants
and agrees to and in favour of Holder that it shall not:
6.2.1. Encumber Property. Grant or issue any Lien upon any of its properties or
assets to Mercer or its affiliates;
6.2.2. Encumber Vendor’s Stendal Interest. Grant or issue any Lien upon the
Vendor’s Stendal Interest, provided that the continuation of the MFC Pledge, or
a pledge of the Vendor’s Stendal Interest by the Borrower substantially upon the
same terms as the MFC Pledge to the same lenders under the Stendal Facility,
shall be permitted to continue in full force and effect after Closing and shall
not be considered or deemed to be a grant or issue of a Lien thereon by the
Borrower; or



--------------------------------------------------------------------------------



 



A-12

6.2.3. Secured Debt. Other than Permitted Encumbrances, grant or issue any Lien
upon any of its properties or assets to a lender unless the Holder’s interest
under this Note is rateably secured by the Borrower’s properties or assets.
ARTICLE 7.
EVENTS OF DEFAULT AND REMEDIES
7.1. Events of Default
          The occurrence of any of the following events shall constitute an
Event of Default:
7.1.1. default by the Borrower in payment of principal when due or of interest
owing under this Note unless such default is remedied within 2 Business Days;
7.1.2. default by the Borrower in the performance or observance of any covenant,
condition or obligation contained in this Note (other than a default specified
in section 7.1.1), unless such default, if capable of being remedied, is
remedied within 15 Business Days after written notice thereof by the Holder to
the Borrower;
7.1.3. the Borrower institutes any proceeding or takes any corporate action or
executes any agreement to authorize its participation in or commencement of any
proceeding:
7.1.3.1. seeking to adjudicate it a bankrupt or insolvent; or
7.1.3.2. seeking liquidation, dissolution, winding up, reorganization,
arrangement, protection, relief or composition of it or any of its property or
debt or making a proposal with respect to it under any law relating to
bankruptcy, insolvency, reorganization or compromise of debts or other similar
laws (including, without limitation, any reorganization, arrangement or
compromise of debt under the laws of its jurisdiction of incorporation);
7.1.4. any proceeding is commenced against or affecting either the Borrower:
7.1.4.1. seeking to adjudicate it a bankrupt or insolvent;
7.1.4.2. seeking liquidation, dissolution, winding up, reorganization,
arrangement, protection, relief or composition of it or any of its property or
debt or making a proposal with respect to it under any law relating to
bankruptcy, insolvency, reorganization or compromise of debts or other similar
laws (including, without limitation, any reorganization, arrangement or
compromise of debt under the laws of its jurisdiction of incorporation); or
7.1.4.3. seeking appointment of a receiver, trustee, agent, custodian or other
similar official for it or for any part of its properties and assets;
and such proceeding is not being contested in good faith by appropriate
proceedings or, if so contested, remains outstanding, undismissed or unstayed
more than 20 days from the institution of such first mentioned proceeding; or
7.1.5. any creditor of the Borrower, or any other Person, privately appoints a
receiver, trustee or similar official for any part of the properties and assets
of the Borrower, and such appointment is



--------------------------------------------------------------------------------



 



A-13

not being contested in good faith and by appropriate proceedings or, if so
contested, such appointment continues for more than 30 days.
7.2. Remedies Upon Default
          Upon the occurrence of any Event of Default, the Holder may by notice
given to the Borrower:
7.2.1. declare all Obligations to be immediately due and payable; and
7.2.2. take such actions and commence such proceedings as may be permitted at
law or in equity (whether or not provided for herein) at such times and in such
manner as the Holder may consider expedient,
all without, except as may be required by Applicable Law, any additional notice,
presentment, demand, protest, notice of protest, dishonour or any other action.
The rights and remedies of the Holder hereunder are cumulative and are in
addition to and not in substitution for any other rights or remedies provided by
Applicable Law.
ARTICLE 8.
GENERAL
8.1. Splitting of Note
          Upon no less than seven (7) Business Days notice, as set out herein,
the Holder may require the Borrower to split this Note into integrals of
€1,000,000, or multiples thereof, and issue to the Holder replacement Notes
therefore upon surrender of the original of this Note to the Borrower.
8.2. Amendment and Waiver
          No amendment or waiver of any provision of this Note or consent to any
departure by the Borrower from any provision thereof is effective unless it is
in writing and signed by an officer of the Holder. Such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it is given.
8.3. Persons Deemed Owners
          The registered Holder of this Note may be treated as its owner for all
purposes.
8.4. Agent for Service
          The Holder hereby irrevocably appoints Clark Wilson LLP (“CW”) as its
agent for service with respect to any notices, payments, deliveries and all
other matters in respect hereof at the following address:
CLARK WILSON LLP
Suite 800 – 885 West Georgia Street
Vancouver, BC V6C 3H1
Attention: Virgil Hlus
Telephone: (604) 687-5700
Fax: (604) 687-6314



--------------------------------------------------------------------------------



 



A-14

Any notice, payment or other delivery delivered to CW on behalf of the Holder at
the aforesaid address shall be deemed to be sufficiently and conclusively
received by the Holder, whether or not such Holder actually receives such
notice, payment or other delivery, and on and after the date upon which CW
receives any payments (including payments of M Shares) from the Borrower
hereunder on behalf of the Holder, interest shall cease to accrue on the amount
received by CW and the Borrowers’ obligations pursuant to such amount shall
cease.
8.5. Notices
          Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be given by facsimile or other means of
electronic communication or by hand-delivery as hereinafter provided. Any such
notice, if sent by facsimile or other means of electronic communication, shall
be deemed to have been received on the day of sending, or if delivered by hand
shall be deemed to have been received at the time it is delivered to the
applicable address noted below. Notice of change of address shall also be
governed by this section. Notices and other communications shall be addressed as
follows:

              (a)   if to the Borrower or Mercer:
 
       
 
      Suite 2840, 650 West Georgia Street
 
      Vancouver, BC V6B 4N8
 
      Attention: J.S.H Lee
 
      Telephone: (604) 684-1099
 
      Fax: (604) 684-1094
 
            with a copy to:
 
       
 
      SANGRA MOLLER LLP
 
      Barristers and Solicitors
 
      Suite 1000 Cathedral Place
 
      925 West Georgia Street
 
      Vancouver, BC V6C 3L2
 
      Attention: H. S. Sangra
 
      Telephone: (604) 662-8808
 
      Fax: (604) 669-8803
 
            (b)   if to Holder:
 
       
 
      c/o CLARK WILSON LLP
 
      Suite 800 – 885 West Georgia Street
 
      Vancouver, BC V6C 3H1
 
      Attention: Virgil Hlus
 
      Telephone: (604) 687-5700
 
      Fax: (604) 687-6314



--------------------------------------------------------------------------------



 



A-15

              with a copy for informational purposes only to:
 
       
 
      Dillenburger Strasse 69
 
      51170, Koln, Germany
 
      Attention: Board of Directors
 
      Telephone: (49) 22-165046-010
 
      Fax: (49) 22-165046-019

8.6. Time
          Time is of the essence of this Note.
8.7. No Adverse Interpretation of Other Agreements
          This Note may not be used to interpret any other indenture, loan or
debt agreement of the Borrower or its affiliates or of any other Person. Any
such indenture, loan or debt agreement may not be used to interpret this Note.
8.8. No Recourse Against Others
          A director, trustee, officer, employee, incorporator or stockholder of
the Borrower or any of its affiliates, as such, will not have any liability for
any obligations of the Borrower hereunder or for any claim based on, in respect
of, or by reason of, such obligations or their creation. The Holder, by
accepting this Note, waives and releases all such liability. This waiver and
release are part of the consideration for the issuance of this Note.
8.9. No Liability
          The Holder and the Borrower each acknowledge, agree and covenant that
Mercer is a party to this Note exclusively for the limited purposes of a Mercer
PIK and Call pursuant to Article 3 hereto, if so exercised by Mercer in its
absolute discretion, and the Holder and the Borrower further acknowledge, agree
and covenant that Mercer is not and shall not be liable in any way or manner for
any Obligations, including without limitation any liability for repayment of the
Principal Amount or any interest accrued thereon. The acknowledgements,
agreements and covenants in this Section 8.9 are part of the consideration for
the issuance of this Note.
8.10. Assignment
8.10.1. This Note shall enure to the benefit of and be binding upon the Borrower
the Holder, their respective successors and any permitted assignee under this
section of some or all of the parties’ rights or obligations under this Note.
8.10.2. Neither the Borrower nor the Holder shall assign all or any part of its
obligations under this Note without the prior written consent of the other
party.
8.11. Counterparts
This Note may be executed in several counterparts and evidenced by a facsimile
copy of an original execution page bearing the signature of each party hereto,
each of which when so executed shall be deemed to be an original, and such
counterparts or facsimile copies thereof together shall comprise one



--------------------------------------------------------------------------------



 



A-16

and the same instrument and, notwithstanding their date of execution, shall be
deemed to bear the date as of the date above written.
          IN WITNESS WHEREOF the Borrower has executed this Note effective as of
the date and year first above written.

                  STENDAL PULP HOLDING GMBH    
 
           
 
  By:        
 
  Title:  
 
   

Mercer International Inc. joins this Note solely for the limited purposes set
forth in Article 3 hereto.

                  MERCER INTERNATIONAL INC.    
 
           
 
  By:        
 
  Title:  
 
   

MFC Industrial Holdings AG joins this Note solely for the limited purposes set
forth in Article 3 and Section 8.4 hereto.

                  MFC INDUSTRIAL HOLDINGS AG    
 
           
 
  By:        
 
  Title:  
 
   



--------------------------------------------------------------------------------



 



SCHEDULE B
FORM OF VENDOR RELEASE
RELEASE AND DISCHARGE
MFC Industrial Holdings AG (“MFC”), a company organized under the laws of the
Federal Republic of Germany, both on its own behalf and on behalf of Altmark
Industriepark AG, a company organized under the laws of the Federal Republic of
Germany, KHD Humboldt Wedag International Ltd. (“KHD”), a company organized
under the laws of British Columbia, Canada and Michael J. Smith, a businessman
and the Chairman of the Board and a director of KHD, (collectively, the
“Releasors”), for and in consideration of the premises set out in the share
purchase agreement among MFC and Stendal Pulp Holding GmbH (“SPH”) of
October 18, 2006 (the “Purchase Agreement”) and the execution and delivery of
the PIK Note and other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged), subject to the terms and
conditions set out herein, by these presents, hereby jointly and severally
REMISES, RELEASES AND FOREVER DISCHARGES ZELLSTOFF STENDAL GMBH (“Stendal”),
Jochen Riepl, Ulf Johanson, any employee of Stendal, SPH and Wolfram Ridder
(collectively, the “Releasees”), and their respective successors and assigns
(but for greater certainty Releasees shall not include Jimmy S.H. Lee), of and
from all manners of action, causes of action, suits, contracts, claims, demands,
costs and expenses of any nature or kind whatsoever (each a “Claim”), which
against the Releasees, the Releasors ever had, now has or hereinafter can, shall
or may have by reason of any matter, cause or thing whatsoever existing up to
the present time, subject only to the rights and obligations of the parties
thereto under the Purchase Agreement and the PIK Note and to such rights and
interests vis-à-vis, in and against Stendal of any nature or kind whatsoever
that are transferred and assigned to SPH under the Purchase Agreement, AND IN
PARTICULAR, BUT WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, the Releasors
do hereby remise, release and forever discharge the Releasees, of and from all
Claims arising out of or in any way connected with the operation and conduct of
business of Stendal, and the review or inspection of the books and records of
Stendal (the “Action”). For greater certainty, the parties agree that neither
Logan International Inc. nor its employees are Releasors hereunder.
IT IS DISTINCTLY UNDERSTOOD AND AGREED that the Releasors shall not commence any
further proceedings against the Releasees with respect to the Claims and shall
discontinue against the Releasees any existing proceedings commenced by the
Releasors to which any Releasees is a defendant, including, without limitation,
the Action and any other proceedings in which claims have been or may be
advanced in connection with the matters raised and allegations made in the
Action, on a without cost basis.
IT IS FURTHER DISTINCTLY UNDERSTOOD AND AGREED that the above consideration is
accepted voluntarily for the purpose of making full and final compromise,
adjustment and settlement of all claims or potential claims between the
Releasors and the Releasees as provided herein and this Release and Discharge
shall not be construed as an admission of liability on the part of the
Releasees.
IT IS FURTHER DISTINCTLY UNDERSTOOD AND AGREED and the Releasors acknowledge
that facts in respect of which this Release and Discharge is made may prove to
be other than or different from the facts in that are now known or believed by
the Releasors to be true. The Releasors accept and assume the risk of the facts
being different and agree that this Release and Discharge shall be in all
respects enforceable and not subject to termination, rescission or variation by
a discovery of any difference in facts.



--------------------------------------------------------------------------------



 



B-2

IT IS FURTHER DISTINCTLY UNDERSTOOD AND AGREED that the Releasors have read this
Release and Discharge and, prior to the execution hereof, obtained independent
legal advice in respect hereof and confirm that the terms of this Release and
Discharge are contractual and not a mere recital.
IT IS FURTHER DISTINCTLY UNDERSTOOD AND AGREED that capitalized terms used in
this Release and Discharge, and not otherwise defined herein, shall have the
meanings ascribed thereto in the Purchase Agreement.
THIS RELEASE AND DISCHARGE is governed by and shall be interpreted pursuant to
the laws of the Province of British Columbia and the laws of Canada applicable
therein. The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of the courts of the Province of British Columbia, in any action or
proceeding arising out of or relating to this Release and Discharge and hereby
irrevocably agree that all claims in respect of any such action or proceeding
may be heard and determined in such court, and that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
THIS RELEASE AND DISCHARGE may be executed in any number of counterparts with
the same effect as if all parties had signed the same document. All counterparts
will constitute one and the same agreement. This Release and Discharge may be
executed and transmitted by facsimile transmission and if so executed and
transmitted this Release and Discharge will be for all purposes as effective as
if the parties had delivered an executed original Release and Discharge.
IN WITNESS WHEREOF the Releasors have hereunto executed this Release and
Discharge effective the 18th day of October, 2006.

                                  MFC INDUSTRIAL HOLDINGS AG           KHD
HUMBOLDT WEDAG                 INTERNATIONAL LTD.
 
                               
By:
              By:                
 
                               
 
                               
Name:
              Name:                
 
                               
 
                               
Title:
              Title:                
 
                               
 
                                SIGNED, SEALED and DELIVERED by     )          
            MICHAEL SMITH in the presence of:     )                      
 
        )                      
 
        )                      
 
        )                                                 Witness     )    
MICHAEL SMITH



--------------------------------------------------------------------------------



 



SCHEDULE C
FORM OF PURCHASER RELEASE
RELEASE AND DISCHARGE
Stendal Pulp Holding GmbH (“SPH”), a company organized under the laws of the
Federal Republic of Germany (the “Releasor”), for and in consideration of the
premises set out in the share purchase agreement among SPH and MFC Industrial
Holdings AG (the “Releasee”) of October 18, 2006 (the “Purchase Agreement”) and
other good and valuable consideration (the receipt and sufficiency of which is
hereby acknowledged), subject to the terms and conditions set out herein, by
these presents, hereby REMISES, RELEASES AND FOREVER DISCHARGES the Releasee and
its successors and assigns, of and from all manners of action, causes of action,
suits, contracts, claims, demands, costs and expenses of any nature or kind
whatsoever (each a “Claim”), which against the Releasee, the Releasor ever had,
now has or hereinafter can, shall or may have by reason of any matter, cause or
thing whatsoever existing up to the present time, other than: (i) the rights and
obligations of the parties thereto under the Purchase Agreement and the PIK
Note; (ii) the rights and interests vis-à-vis, in and against the Releasee of
any nature or kind whatsoever that are transferred and assigned to SPH under the
Purchase Agreement; and (iii) continuing obligations of the Releasor pursuant to
and under the Shareholders’ Agreement (as such term is defined in the Purchase
Agreement) (the “Excluded Claims”), all of which Excluded Claims are
specifically excluded from this Release and Discharge.
IT IS DISTINCTLY UNDERSTOOD AND AGREED that the Releasor shall not commence any
further proceedings against the Releasee with respect to the Claims and shall
discontinue against the Releasee any existing proceedings commenced by the
Releasor to which the Releasee is a defendant on a without cost basis.
IT IS FURTHER DISTINCTLY UNDERSTOOD AND AGREED that the above consideration is
accepted voluntarily for the purpose of making full and final compromise,
adjustment and settlement of all claims or potential claims between the Releasor
and the Releasee as provided herein and this Release and Discharge shall not be
construed as an admission of liability on the part of the Releasee.
IT IS FURTHER DISTINCTLY UNDERSTOOD AND AGREED and the Releasor acknowledges
that facts in respect of which this Release and Discharge is made may prove to
be other than or different from the facts in that are now known or believed by
the Releasor to be true. The Releasor accepts and assumes the risk of the facts
being different and agrees that this Release and Discharge shall be in all
respects enforceable and not subject to termination, rescission or variation by
a discovery of any difference in facts.
IT IS FURTHER DISTINCTLY UNDERSTOOD AND AGREED that the Releasor has read this
Release and Discharge and, prior to the execution hereof, obtained independent
legal advice in respect hereof and confirms that the terms of this Release and
Discharge are contractual and not a mere recital.
IT IS FURTHER DISTINCTLY UNDERSTOOD AND AGREED that capitalized terms used in
this Release and Discharge, and not otherwise defined herein, shall have the
meanings ascribed thereto in the Purchase Agreement.
THIS RELEASE AND DISCHARGE is governed by and shall be interpreted pursuant to
the laws of the Province of British Columbia and the laws of Canada applicable
therein. The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of the courts of the Province of British Columbia, in



--------------------------------------------------------------------------------



 



C-2

any action or proceeding arising out of or relating to this Release and
Discharge and hereby irrevocably agree that all claims in respect of any such
action or proceeding may be heard and determined in such court, and that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
THIS RELEASE AND DISCHARGE may be executed in any number of counterparts with
the same effect as if all parties had signed the same document. All counterparts
will constitute one and the same agreement. This Release and Discharge may be
executed and transmitted by facsimile transmission and if so executed and
transmitted this Release and Discharge will be for all purposes as effective as
if the parties had delivered an executed original Release and Discharge.
IN WITNESS WHEREOF the Releasor has hereunto executed this Release and Discharge
effective the 18th day of October, 2006.
STENDAL PULP HOLDING GMBH

         
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   



--------------------------------------------------------------------------------



 



SCHEDULE D
FORM OF NOTARIZED TRANSFER AGREEMENT
THIS ASSIGNMENT AND TRANSFER AGREEMENT dated for reference the 18th day of
October, 2006.
BETWEEN:
MFC INDUSTRIAL HOLDINGS AG (formerly FAHR Beteiligungen AG), a company organized
under the laws of the Federal Republic of Germany and registered with the
commercial register at the local court of Cologne under HRB 36688
(the “Transferor”)
- and -
STENDAL PULP HOLDING GMBH, a company organized under the laws of the Federal
Republic of Germany and registered with the commercial register at the local
court of Berlin-Charlottenburg under HRB 99095 B
(the “Transferee”)
The Transferee and the Transferor are hereinafter collectively referred to as
the “Parties”.
WHEREAS
Zellstoff Stendal GmbH is a company organized under the laws of the Federal
Republic of Germany and registered with the commercial register at the local
court of Stendal under HRB 2446 (“Stendal”).
The Transferor is the sole owner of three shares (Geschäftsanteile) in the
respective nominal amounts of €1,009,700, €27,360 and €12,940 of the total share
capital of Stendal of €15,000,000 (the “Shares”).
The Parties have entered into a share purchase agreement dated the 18th day of
October, 2006 (the “Share Purchase Agreement”) and governed by the laws of the
Province of British Columbia, pursuant to which, inter alia, the Transferor sold
the Shares and certain other rights to the Transferee.
In compliance with their obligations under the Share Purchase Agreement, the
Transferor desires to assign and transfer title to the Shares and such certain
other rights to the Transferee with immediate legal effect, and the Transferee
desires to accept such assignments and transfers, it being understood that the
Share Purchase Agreement contains all agreements of the Parties relating to
their obligations (schuldrechtliche Abreden) in connection therewith.
NOW, THEREFORE, the Parties agree as follows:



--------------------------------------------------------------------------------



 



D-2

SECTION 1
DEFINITIONS
In this Agreement, including the recitals hereto, unless otherwise stated or
unless there is something in the subject matter or context inconsistent
therewith:

  (a)   “AIP” means Altmark Industriepark AG, formerly called AIG
Altmark-Industrie AG, a company organized under the laws of the Federal Republic
of Germany and registered with the local court of Stendal under HRB 1630;    
(b)   “Ancillary Stendal Rights” means any rights and entitlements of the
Transferor directly or indirectly relating to the Stendal Pulp Mill, the Stendal
Facility, Stendal, the Shares and/or the Shareholder Loans, including, but not
limited to:

  (i)   all of the Transferor’s rights and entitlements vis-à-vis RWE, Mercer,
Thyssen Rheinstahl Technik GmbH, Thyssen Rheinstahl Technik-N GmbH, Kvaerner
plc. and AIP, in particular under and in connection with:

  (A)   the letter agreement dated April 6, 2001 and entered into by and among
RWE, AIP, Stendal, Mercer and Thyssen Rheinstahl Technik-N GmbH;     (B)   the
letter agreement dated July 23, 2002 and entered into by and among Mercer,
Stendal, RWE, Thyssen Rheinstahl Technik-N GmbH, Kvaerner plc. and AIP;     (C)
  the share transfer agreement dated August 13, 2002 (notarial deed no. 812/2002
of the notary Falk Ewald, Stendal) between the Transferor and AIP;     (D)   the
transfer agreement concerning shareholder loans dated August 23, 2002 between
the Transferor, AIP and Stendal;     (E)   the assignment agreement dated
August 26, 2002 between Stendal, RWE and the Transferor assigning part of the
Transferor’s claims under a shareholder loan agreement; and     (F)   the
shareholders’ resolution and agreement dated August 20, 2002 (notarial deed no.
97/2002L of the notary Dr. Gustav-Adolf Lange, Frankfurt/Main) by and among
Stendal, Mercer, RWE, Thyssen Rheinstahl Technik GmbH, Thyssen Rheinstahl
Technik Projektgesellschaft GmbH, AIP and the Transferor; and

  (ii)   all of the Transferor’s rights and claims against officers, directors,
and employees of Stendal or its subsidiaries,

      and in each case including all of the Transferor’s right, title and
interest (including possession), expectancies (Anwartschaften), claims for
surrender of possession (Herausgabeansprüche) and claims for transfer of title
(Übertragungsansprüche);     (c)   “Mercer” means Mercer International Inc., a
company organized under the laws of the State of Washington, U.S.A., and its
successors;     (d)   “Parties” shall have the meaning set forth in the heading
of this agreement;



--------------------------------------------------------------------------------



 



D-3

  (e)   “RWE” means RWE Industrie-Lösungen GmbH, a company organized under the
laws of the Federal Republic of Germany and registered with the local court of
Duisburg under HRB 179;     (f)   “Shareholder Loans” means all indebtedness
owed or owing by Stendal to the Transferor for advances/loans under each of the
following:

  (i)   a subordinated shareholder loan and release agreement (Vertrag über die
Gewährung eines nachrangigen Gesellschafterdarlehens nebst Forderungsverzicht)
dated August 26, 2002 and entered into by and between the Transferor and
Stendal, in the original principal amount of €3,890,290 plus all interest
(accrued, contingent or other) to the date hereof;     (ii)   a subordinated
shareholder loan and release agreement (Vertrag über die Gewährung eines
nachrangigen Gesellschafterdarlehens) dated July 31, 2006 and entered into by
and between the Transferor and Stendal, in the original principal amount of
€1,050,000 plus all interest (accrued, contingent or other) to the date hereof;
and     (iii)   a subordinated shareholder loan and release agreement (Vertrag
über die Gewährung eines nachrangigen Gesellschafterdarlehens) dated
September 27, 2005 and entered into by and between the Transferor and Stendal,
in the original principal amount of €1,050,000 plus all interest (accrued,
contingent or other) to the date hereof,

      and all rights, title and interest in and to the Stand-By Equity, plus all
interest (accrued, contingent or other) to the date hereof;     (g)  
“Shareholders’ Undertaking Agreement” means the shareholders’ undertaking
agreement (Gesellschafter-Verpflichtungsvereinbarung) dated August 26, 2002
entered into by and among the Transferor, the Transferee, Stendal, Mercer, RWE,
AIP and Bayerische Hypo- und Vereinsbank AG;     (h)   “Share Purchase
Agreement” shall have the meaning set forth in the recitals to this agreement;  
  (i)   “Shares” shall have the meaning set forth in the recitals to this
agreement;     (j)   “Stand-By Equity” means the stand-by equity provided by the
Transferor pursuant to Section 2.6.3 of the Shareholders’ Undertaking Agreement;
    (k)   “Stendal” shall have the meaning set forth in the recitals to this
agreement;     (l)   “Stendal Facility” means the project financing facility
agreement in the principal amount of €827,950,000 dated August 26, 2002, made
between Stendal and the lenders party thereto as amended from time to time;    
(m)   “Stendal Pulp Mill” means the kraft pulp mill owned by Stendal located
near Stendal, Germany;     (n)   “Transferor” shall have the meaning set forth
in the heading of this agreement; and     (o)   “Transferee” shall have the
meaning set forth in the heading of this agreement.



--------------------------------------------------------------------------------



 



D-4



SECTION 2
TRANSFERS AND ASSIGNMENTS
2.1 Transfers and Assignments
Subject to the Purchaser’s payment of the Purchase Price (as defined and in the
manner set out in the Share Purchase Agreement), the Transferor hereby assigns
and transfers to the Transferee all of the Transferor’s rights, title and
interests in and to:

(a)   the Shares;   (b)   the Shareholder Loans; and   (c)   the Ancillary
Stendal Rights,

and the Transferee hereby accepts such assignments and transfers. The parties
acknowledge and agree that the assignment and transfer of the Shares includes
all ancillary rights pertaining to the Shares, such as the rights to any
undistributed profits from any prior periods and the rights to dividends for the
entire current and future fiscal years, provided that the foregoing shall not
include any interest in Stendal that the Transferor may acquire after Closing
(as defined in the Share Purchase Agreement) from RWE Industrie-Lösungen GmbH
(“RWE”) or any permitted assignee or transferee of RWE.
2.2 Shareholders’ Approval
All shareholders of Stendal have approved the sale, assignment and transfer of
the Shares. A copy of such approval is attached to this agreement.
2.3 Instructions to Notary
Once all conditions set out in the Share Purchase Agreement have been fulfilled
or waived, as the case may be, the Parties agree to instruct the officiating
notary to notify Stendal of the assignment and transfer of the Shares to the
Transferee in accordance with section 16 of the German Law on Companies with
Limited Liability (GmbH-Gesetz).
2.4 Real Estate
The Transferor declares that Stendal owns real estate.
SECTION 3
NO FURTHER REPRESENTATIONS AND WARRANTIES
The parties agree that the representation and warranties of Section 3 of the
Share Purchase Agreement are the sole representations and warranties made by the
Transferor in respect of its rights, title and interests in and to the Shares,
the Shareholder Loans and the Ancillary Stendal Rights and the assignment and
transfer thereof and that the Transferee shall have no right, claim or
entitlement of whatever kind or nature with respect to any malperformance
(Pflichtverletzung) relating thereto or any part thereof, except for a breach of
the relevant representations and warranties expressly made in Section 3 of the
Share Purchase Agreement (Gewährleistungs- und Haftungsauschluss im übrigen),
provided that, as set forth in Section 2.7 of the Share Purchase Agreement, no
obligation or liability shall transfer to the Transferee as a result of any such
malperformance.



--------------------------------------------------------------------------------



 



D-5

SECTION 4
MISCELLANEOUS
4.1 Costs
Other than as set out herein, each party hereto shall be responsible for their
own costs and expenses incurred by such party in connection with this agreement
and all negotiations among the parties. Each party hereto shall bear and be
responsible for 50% of the notary costs and expenses in connection with the
transactions set out herein up to a maximum amount per party of €10,000 plus
applicable VAT.
4.2 Severability
If any provision of this agreement is found to be invalid or unenforceable, such
invalidity or unenforceability shall not affect the remaining provisions of this
agreement, and the invalid or unenforceable provision shall be replaced by a
valid provision that comes as close as legally possible to the initial intent of
the parties.
4.3 Governing Law/Venue
This Agreement shall be governed by, and construed in accordance with, German
law excluding, however, German rules of conflicts of law. Venue shall be
Frankfurt a.m.
IN WITNESS WHEREOF the Transferor and the Transferee have hereunto executed this
Agreement effective as of the date and year first above written.

                      STENDAL PULP HOLDING GMBH   MFC INDUSTRIAL HOLDINGS AG
 
                   
Per:
      Per:            
 
 
 
Authorized Signatory      
 
Authorized Signatory        



--------------------------------------------------------------------------------



 



D-6

EXHIBIT 1
(to the Share Purchase Agreement)
Shareholders’ Agreement Excerpt
“2.5 Undertakings. The parties hereto undertake vis-à-vis each other as follows:
...

  (c)   FAHR undertakes to indemnify and hold harmless ZSG, RWE and/or Pulp
Holding against any damage, cost or claim incurred by, or asserted against, ZSG,
RWE and/or Pulp Holding n connection with, or as a result of, any hazardous
substances or contamination on, or emanating from, the Site; and     (d)   FAHR
undertakes to procure that AIG shall co-operate with, and provide all reasonable
assistance to, the parties hereto in relation to all matters concerning the Site
and any land adjoining the Site.”